DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Amendment
The amendments filed 11/15/2022 have been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action dated 08/17/2022, hereinafter FOA0817.
Applicant’s amendments to the claims have overcome some, but not all of the 112(b) rejections previously set forth in FOA0817. While Examiner views the amendments to the claims to be a bona fide reply, the amendment has not fully overcome the 112(b) issues set forth in the FOA0817. Specifically, Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in FOA0817 with respect to claims 1, 8, 16, and 19, however, the 112(b) rejection with respect to Claim 18 has not been overcome, as an issue still remains. Furthermore, additional 112(b) issue are now present as a result of Applicant’s amendments. See below for a detailed description.
Applicant's arguments filed 11/15/2022 have been fully considered but they are not fully persuasive.
Applicant argues that “Liu in view of Dinesh does not reach the claims”, and recites the limitations of amended Claim 1. Applicant further argues that “The combination of Liu and Dinesh cannot teach the claimed modular power tile for a power distribution system, because neither Liu nor Dinesh discloses…” specific limitations from amended Claim 1. Applicant further recites specific portions of Liu discussing SSTDR, and argues that the reference does not disclose specific limitations of amended Claim 1. In particular, Applicant argues “Notably however, there is no disclosure or suggestion anywhere in Liu, of a modular power tile comprising a plurality of power switching devices as claimed. Further, Liu lacks any mention of "a reflectometry module configured to create a respective specific predetermined identifying pattern for each of the power switching devices". That is, while Liu mentions adding an additional SSTDR signal processing circuit 120 to the stand-alone power controller or smart contactor RPC 100 to implement the fault location function (i.e., a one-to-one correspondence of SSTDR signal processing circuit 120 to switching device RPC 100), this teaching of Liu necessarily requires an additional SSTDR signal processing circuit 120 be provided at each stand-alone power controller or smart contactor RPC 100. There is no suggestion in Liu that a SSTDR signal processing circuit 120 create a respective specific predetermined identifying pattern for each of the power switching devices of the plurality of power switching devices as claimed.
Examiner respectfully disagrees with Applicant’s assessment of the teachings of Liu.
First, in regards to Applicant’s argument that “there is no disclosure or suggestion anywhere in Liu, of a modular power tile comprising a plurality of power switching devices as claimed”, Liu discloses a plurality of power switching devices (i.e. RPCs containing switching devices), which are able to selectably connect a set of power outputs with the power input, wherein the outputs are further connected with a set of electrical loads (See Figs. 1 and 2). Additionally, if Applicant is intending to argue specifically about the modularity, see [0021] of Liu discussing modularity and see Figs. 1-5 of Liu, showing the EPCU and RPCs comprising modules. Applicant’s use of terminology referring to their modular element as a ‘tile’ is not interpreted by Examiner to hold patentable weight, as no specific structure is required by this particular terminology to differentiate from a modular element which contains the same functionality which is not referred to as a ‘tile’. If Applicant intends this phrase to contain specific structure or altered functionality beyond that which is already claimed, Applicant should include this structure or additional functionality in the claims.
Next, in regards to Applicant’s argument that “Liu lacks any mention of "a reflectometry module configured to create a respective specific predetermined identifying pattern for each of the power switching devices".”, Examiner notes that an additional SSTDR signal processing circuit is interpreted as a reflectometry module, and that each SSTDR signal processing circuit is configured to create an identifying pattern. Each SSTDR signal processing circuit creates an identifying pattern, which is respective to its RPC (and connected load), and would necessarily be predetermined in order to compare reflected signals, which is the operative means of SSTDR. Under the broadest reasonable interpretation, the word ‘specific’ is interpreted under its conventional meaning, understood as clearly defined or identified, in this case with respect to ‘its respective power switching device’. However, under the broadest reasonable interpretation, this would necessarily be met by the structure/function of Liu, as each RPC contains a power switching device, and each RPC contains a SSTDR signal processing circuit to create a respective, predetermined identifying pattern, which necessarily entails that the pattern be specific to that power switching device, otherwise one could not complete SSTDR adequately. One would necessarily know the particular predetermined pattern (i.e. for each power switching device the pattern would be clearly defined) in order to perform this reflectometry technique, and because each of the RPCs contain a power switching device and a SSTDR signal processing circuit, the identifying pattern is respective, specific, and predetermined, for each of the power switching devices. 
Furthermore, in regards to Applicant’s argument that “That is, while Liu mentions adding an additional SSTDR signal processing circuit 120 to the stand-alone power controller or smart contactor RPC 100 to implement the fault location function (i.e., a one-to-one correspondence of SSTDR signal processing circuit 120 to switching device RPC 100), this teaching of Liu necessarily requires an additional SSTDR signal processing circuit 120 be provided at each stand-alone power controller or smart contactor RPC 100. There is no suggestion in Liu that a SSTDR signal processing circuit 120 create a respective specific predetermined identifying pattern for each of the power switching devices of the plurality of power switching devices as claimed.”, Examiner notes that each RPC potentially containing a SSTDR signal processing circuit, does not result in Liu failing to teach or suggest a respective specific predetermined identifying pattern for each of the power switching devices of the plurality of power switching devices, and Liu further teaches [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118).”, indicating that the EPCU can also send spread spectrum signals through a plurality of tap points. 
However, Applicant’s argument with respect to Liu requiring “a one-to-one correspondence of SSTDR signal processing circuit 120 to switching device RPC 100”, while the amended limitations of Claim 1 of the instant application recites only “a reflectometry module” (i.e. a single reflectometry module) configure to create the pattern for each power switching device of the plurality of power switching devices, is convincing, and a new ground of rejection is presented below, in light of these amended claim limitations.
Applicant further argues “Dinesh is relied on in the Office Action merely to provide a teaching of determining and storing impedance network characteristics, and does not correct the above noted shortcomings of Liu.” and further that “As neither Liu nor Dinesh teaches” the amended claim limitations, “the combination of Liu and Dinesh, regardless of how they are combined, will not lead one of ordinary skill to look at the alleged combination and arrive at the modular power tile as claimed.” and thus “Given the foregoing, a person of ordinary skill in the art would not conclude that the invention of claim 1 would have been an obvious variation of Liu and Dinesh. As the combination does not reach the claimed invention, as explained above, claim 1 is non-obvious and patentable over the alleged combination. Claims 2-7 ultimately depend from claim 1, and are patentable over Liu and Dinesh based at least on their dependency on claim 1.”
Examiner notes that these arguments are moot in view of the above discussion with respect to the amended limitations of Claim 1, and the new grounds of rejection presented below.
Applicant argues similarly for amended independent Claims 8 and 18 (and their dependent claims 9-17 and 19-20, respectively), and the arguments are respectively not persuasive and persuasive for similar reasons as discussed above with respect to amended Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation "the connecting".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the claim recites the limitation "the identifying pattern".  There is insufficient antecedent basis for this limitation in the claim. As discussed in FOA0817 in regards to Claim 1, consistent use of terminology should be used, as “the identifying pattern” does not require the same features as that which is claimed in amended Claim 1.
Regarding Claims 4 and 5, the claims recite the limitation "the controllably connecting".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 16, the claim recites the limitation "the conductor".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that Claim 8 recites “at least one conductor”, however, that does not specify a particular conductor of the “at least one” conductors.
Regarding Claim 18, as discussed in FOA0817 with respect to Claim 1, the claim recites “a respective specific predetermined identifying pattern”, “the respective specific identifying pattern”, and “the identifying pattern”. The variation in the use of these similar terms introduces ambiguity which does not allow an adequate determination of the metes and bounds of the claim. For example, “the predetermined identifying pattern”, is not necessarily specific nor respective for each of the power switching devices. Similarly, “the identifying pattern” could be any kind of identifying pattern, not necessarily one that is predetermined, nor one that is specifically or respectively related to any power switching device. For these reasons “the predetermined identifying pattern” and “the identifying pattern” lack antecedent basis. For purposes of examination each of these terms will be interpreted as ‘the respective specific predetermined identifying pattern’.
Regarding Claim 20, the claim recites the limitation "the predetermined identifying pattern".  There is insufficient antecedent basis for this limitation in the claim. As discussed above in regards to Claim 18, consistent use of terminology should be used, as “the predetermined identifying pattern” does not require the same features as “a respective specific predetermined identifying pattern.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub. No. US 2009/0228223 A1) in view of Furse (US PGPub. No. US 2014/0266238 A1) and Dinesh (US Patent No. US 8,295,444 B2).

Regarding Claim 1, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu teaches A modular power tile for a power distribution system (Abstract: “A power line communication-based aircraft power distribution system”; Figs. 1 and 2, items 10, 60; Examiner notes that as discussed above, tile is not given specific patentable weight, and modularity is shown in the aforementioned figures), comprising: 
a power input ([0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”); 
a plurality of power switching devices ([0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54);
a set of power outputs, each power output being selectably connectable with the power input by way of a respective power switching device of the plurality of power switching devices, and further connected with a set of electrical loads ([0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50); 
…reflectometry module[s] configured to create a respective specific predetermined identifying pattern for each power switching device of the plurality of power switching devices (See Figs. 1-2, showing plurality of power switching devise (RPCs); See Fig. 5, showing RPC with SSTDR Signal Processing Circuit 120; [0041]: “Since the data transmitted on the PLC network 80 is already a spread spectrum signal and each PLC node, whether it is a PLC substation 74, or an RPC 100, is equipped with a DSP (e.g., DSP 90) and the capability of sending and receiving the spread spectrum modulated signals through the PLC interface circuitry, only an additional SSTDR signal processing circuitry 120 needs to be included into the existing PLC based RPC 100 to implement the real time wiring fault location function, as shown in FIG. 5”; i.e. each respective power switching device (RPC) has the capability of creating the identifying pattern, to be applied via the feeder wire (i.e. conductor) 118 to the load(s) 116; Examiner notes that as discussed above, the identifying patterns of Liu are respective, specific, and predetermined); 
and a controller module (Figs 2 and 3: element 62, showing electric power control unit (EPCU); [0028]: “In order to facilitate the PLC over power line networks of an aircraft, four PLC substation modules 74 (see FIG. 3) may be introduced into an electric power control unit (EPCU) 62. The EPCU 62 may communicate with an aircraft main data bus 64”) having a memory ([0042]: “The method 130 may include a step 132 of saving previously captured reflected signal as a reference record in either an electric power control unit (e.g., EPCU 62)”, i.e. must have a memory to save; [0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”) and configured to inject the respective specific predetermined identifying pattern ([0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10)”, i.e. identifying pattern; [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code”; [0042]: a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”, signal must be known, i.e. predetermined, to compare reflected signal; Examiner notes that as discussed above, the identifying patterns of Liu are respective, specific, and predetermined) onto a voltage input received at the power input ([0042]: “through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Figs 2 and 3: tap points inject signals (i.e. pattern) at AC and DC buses (i.e. voltage input at the power inputs)), and to controllably provide the voltage input to at least one of the set of electrical loads by controllably operating a respective one power switching device of the plurality of power switching devices ([0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate) such that the at least one of the set of electrical loads receives the voltage input with the respective specific predetermined identifying pattern ([0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Fig. 4: feeder wire 118 leads to load; Figs. 1 and 2: RPCs connect to loads) that is specific to its respective power switching device (See Fig. 5, showing RPC with SSTDR Signal Processing Circuit 120; [0041]: “Since the data transmitted on the PLC network 80 is already a spread spectrum signal and each PLC node, whether it is a PLC substation 74, or an RPC 100, is equipped with a DSP (e.g., DSP 90) and the capability of sending and receiving the spread spectrum modulated signals through the PLC interface circuitry, only an additional SSTDR signal processing circuitry 120 needs to be included into the existing PLC based RPC 100 to implement the real time wiring fault location function, as shown in FIG. 5”; i.e. each respective power switching device (RPC) has the capability of creating the identifying pattern, to be applied via the feeder wire (i.e. conductor) 118 to the load(s) 116; Examiner notes that as discussed above, the identifying patterns of Liu are respective, specific, and predetermined), the controller module further configured to receive a reflected incident signal of the voltage input with the respective specific predetermined identifying pattern ([0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”, reflected signal contains spread spectrum modulated signal (or data), i.e. identifying pattern), and to determine impedance network characteristics by comparing the voltage input having the respective specific predetermined identifying pattern with the reflected incident signal ([0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR”), and to store the determined impedance network characteristics in the memory ([0042]: “A step 140 may then log the arc fault location”); 
wherein the injecting, the connecting, the receiving, and the determining occurs during routine power supplying operations of the power distribution system ([0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving), 138 (i.e. determining) and 140 may be carried out in real time, during operation of the power distribution system”; Claim 17: “The power distribution system according to claim 14, wherein the signal and the SSTDR signal are sent over the power distribution system during operation thereof”).
Liu does not explicitly teach a reflectometry module (Emphasis added by Examiner), rather teaching a plurality of reflectometry modules each performing SSTDR.
Furse teaches a reflectometry module configured to create a…pattern for each… device of the plurality of…devices ([0133]: “Method 1300 may include, at 1301, forming, by at least one processing device a plurality of S/SSTDR test signals, and at 1302, simultaneously transmitting the plurality of test signals through a plurality of input/output ports”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include a reflectometry module configured to create a…pattern for each… device of the plurality of…devices, as taught by Furse.
Doing so would allow one to, as taught by Furse [0133], “test a circuit or system from with multiple ports simultaneously, e.g. send/receive the test signals simultaneously without undue interference between the transmitted and reflected signals”.
Liu does not explicitly teach to determine impedance network characteristics or to store the determined impedance network characteristics in the memory (Emphasis added by Examiner), rather teaching related arc faults and their locations and storing information determined using SSTDR after it has been measured.
Dinesh teaches to determine impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include to determine impedance network characteristics or to store the determined impedance network characteristics in the memory (Emphasis added by Examiner), as taught by Dinesh.
Doing so would allow one to characterize and monitor the system in question as taught by Dinesh in Column 1, Lines 54-57: “…to extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely…” and Liu in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions, such as real time wire fault location, and cost and weight savings” and would also allow one to store the determined impedance network characteristics in the memory in order to use this information later for maintenance purposes as taught by Liu in paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose.”  

Regarding Claim 2, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Liu teaches the modular power tile of claim 1 wherein the injecting of the identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads ([0023]: “unlike conventional power distribution systems, which may detect and locate damage in feeder conductor wire sections only before the power is applied to the load, the power distribution system of the present invention may permit real time wire fault location”, i.e. operating while power is applied to the loads).  
Liu does not explicitly teach wherein the injecting of the identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads. 
However, Liu teaches real time wire fault location and the injecting of the spread spectrum modulated signal (i.e. identifying pattern) occurring during normal power distribution system operation, i.e. while power is applied to the loads. Liu additionally teaches the RPCs having the ability to work individually or in combination ([0036]: “This architecture may also particularly suit the use of stand-alone RPCs (e.g., RPC 100) with PLC interface, which may allow a rack type solution for housing the stand-alone RPC units for cost reduction and better thermal arrangement; independent channel control from other channels; RPC allocation flexibility based on location convenience (individually, or in groups), for wire savings; and elimination of control and signal wires”), demonstrating the ability to work in parallel or individually.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the injecting of the identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads.
Doing so would allow one to allow the system to maintain normal operation while applying fault location, as taught by Liu ([0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving), 138 (i.e. determining) and 140 may be carried out in real time, during operation of the power distribution system”; Claim 17: “The power distribution system according to claim 14, wherein the signal and the SSTDR signal are sent over the power distribution system during operation thereof”).  

Regarding Claim 3, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Liu teaches the modular power tile of claim 1, further comprising a communication interface ([0030]: “The introduction of PLC substation modules 74 into the EPCU 62 may facilitate the more efficient PLC based communication within the electric power distribution system 10 (see FIG. 1)”), and wherein the controller module is configured to transmit the stored determined impedance network characteristics from the memory ([0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory. If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log (i.e. store) the arc fault location as a fault message for maintenance purpose.”) to a maintenance system by way of the communication interface ([0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions).  
Liu does not explicitly teach one to transmit the stored determined impedance network characteristics from the memory to a maintenance system.
However, Liu teaches in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”. Liu additionally teaches storing a determined location of a fault and having this information as a part of a fault message for maintenance purpose[s]. Liu further teaches the EPCU (i.e. controller module having a communication interface) performing this function, and the further performing maintenance functions. Dinesh teaches determining impedance network characteristics. 
Liu in view of Dinesh teaches storing a determined impedance network characteristic, and logging a fault message for maintenance purpose, by a system which performs maintenance functions, in order to achieve key maintenance functions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh such that the controller module is configured to transmit the stored determined impedance network characteristics from memory to a maintenance system by way of the communication interface.
Doing so would allow one to complete maintenance on the identified fault, because the ultimate purpose of fault message in a controller module which can perform maintenance functions is to perform maintenance on the identified fault. One of ordinary skill in the art would recognize the purpose of such a fault message being stored by the controller module (which also completes maintenance functions), and would take ordinary action, which would include maintenance by a maintenance system.  

Regarding Claim 4, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Liu teaches the modular power tile of claim 1 wherein the controller module is configured to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for each of the set of power outputs ([0042]: “If there is no arc fault detection after step 136, the process will be repeated starting from step 132”; Fig. 6, showing repetition of the method; Figs. 1 and 2: showing multiple power outputs).  
Liu does not explicitly teach one to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for each of the set of power outputs.
	However, Liu teaches repeating the steps in paragraph [0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving)” if there is no arc fault detection, i.e. it has been determined there is no arc fault. Liu additionally teaches storing an arc fault location, if an arc fault is detected, and applying the method for a system with a plurality of power outputs (see Figs. 1 and 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for each of the set of power outputs.
Doing so would allow one to determine the existence and location of arc faults for each power output and any potential connections, as taught by Liu [0042]: “performing real time wiring integrity monitoring”.  

Regarding Claim 5, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Liu teaches the modular power tile of claim 1 wherein the controller module is configured to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for the at least one of the set of electrical loads ([0042]: “If there is no arc fault detection after step 136, the process will be repeated starting from step 132”; Fig. 6, showing repetition of the method; Figs. 1 and 2: showing multiple electrical loads).  
Liu does not explicitly teach one to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for the at least one of the set of electrical loads.
However, Liu teaches repeating the steps in Paragraph [0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving)” if there is no arc fault detection, i.e. it has been determined there is no arc fault. Liu additionally teaches storing an arc fault location, if an arc fault is detected, and applying the method for a system with a plurality of electrical loads (see Figs. 1 and 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include to repeat the injecting, the controllably connecting, the receiving, the determining, and the storing for the at least one of the set of electrical loads.
Doing so would allow one to determine the existence and location of arc faults for each power output and any potential connections, as taught by Liu [0042]: “performing real time wiring integrity monitoring”.

Regarding Claim 6, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Liu teaches the modular power tile of claim 1 wherein the determined impedance network characteristics include at least a set of scattering parameters ([0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code, down the line, which reflects back at impedance discontinuities such as open or short circuits. The difference (time delay or phase shift) between the incident and reflected signal is used to locate the fault on the wire”).  
Liu does not explicitly teach the determined impedance network characteristics includ[ing] at least a set of scattering parameters.
However, Liu teaches the well-known method of SSTDR, which locates faults in wires based on differences between the incident and reflected signals. This well-known method applies an algorithm to the incident and reflected signals in order to interpret the differences. Additionally, scattering parameters describe the electrical behavior of linear electrical networks when undergoing various steady state stimuli by electrical signals, and can be obtained using reflectometry. 
Dinesh teaches the determined impedance network characteristics includ[ing] at least a set of scattering parameters (Column 5, Lines 32-33: “The analyzer 222 monitors the reflected signal to derive s-parameters associated with the network”).
It would have been obvious to one of ordinary skill in the art to modify Liu with the teachings of Dinesh such that the determined impedance network characteristics include at least a set of scattering parameters as taught by Dinesh.
Doing so would allow one to, as taught by Dinesh in Column 1, Lines 54-57, “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely” and determine faults in the system as taught by Liu [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.  

Regarding Claim 7, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Liu teaches the modular power tile of claim 1 wherein the controller module is further configured for spread spectrum time domain reflectometry ([0010]: “a power distribution system comprises an electric power control unit communicating with a main data bus; at least two power line communication (PLC) tap points, each of the at least two PLC tap points communicating with the electric power control unit; and signal processing circuitry for sending a spread spectrum time domain reflectometry (SSTDR) signal”; [0042]: “and determine the location of the arc fault based on the arc fault location methodology using SSTDR”, EPCU performs this function).  

Regarding Claim 8, Liu teaches a method of operating an electrical network ([0028]: “In order to facilitate the PLC over power line networks of an aircraft”), the method comprising: 
generating a set of predetermined identifying patterns ([0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10)”, i.e. identifying pattern; [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code”; [0042]: a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”, signal must be known, i.e. predetermined, to compare reflected signal) by a reflectometry module of a power distribution node (Abstract: “a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”, hardware platform to use SSTDR, i.e. reflectometry module; [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118), i.e. EPCU has reflectometry capabilities), each predetermined identifying pattern being respectively specific to a power switching device from a set of power switching devices (See Figs. 1-2 showing set of power switching devices (RPCs);  Fig. 5, showing RPC with SSTDR Signal Processing Circuit 120; [0041]: “Since the data transmitted on the PLC network 80 is already a spread spectrum signal and each PLC node, whether it is a PLC substation 74, or an RPC 100, is equipped with a DSP (e.g., DSP 90) and the capability of sending and receiving the spread spectrum modulated signals through the PLC interface circuitry, only an additional SSTDR signal processing circuitry 120 needs to be included into the existing PLC based RPC 100 to implement the real time wiring fault location function, as shown in FIG. 5”; i.e. each respective power switching device (RPC) has the capability of creating the identifying pattern, to be applied via the feeder wire (i.e. conductor) 118 to the load(s) 116; Examiner notes that as discussed above, the identifying patterns of Liu are respective, specific, and predetermined) disposed on a common modular power tile (See Figs. 1, 2, 4, and 5; Examiner notes that as discussed above, tile is not given specific patentable weight, and modularity is shown in the aforementioned figures); 
injecting, by the reflectometry module, at least one predetermined identifying pattern ([0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118)) into a voltage signal provided by a power source ([0042]: “through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Figs 2 and 3: tap points inject signals (i.e. pattern) at AC and DC buses (i.e. voltage input); [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”, (i.e. power source)), the power source being selectively connected via a respective power switching device with an electrical load ([0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50; [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate) during a routine power supplying operation of the electrical load ([0042]: “…the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”), the selective connecting controlled by way of the power distribution node ([0034]: “…one example of a stand-alone remote power controller (RPC) 100 or smart contactor having PLC capability according to the present invention. The RPC 100 may be an electromagnetic relay/contactor or a solid state power controller. The RPC 100 may include a power input 102 to provide power to a central power supply 104 and a power switching device 106.”, i.e. selective connecting is controlled through remote power controller modules); 
receiving, at the reflectometry module, a reflected incident signal of the at least one predetermined identifying pattern ([0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”, performed by EPCU) during the routine power supplying operation ([0042]: “…the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”); 
comparing, by the reflectometry module, the at least one predetermined identifying pattern with the reflected incident signal ([0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”, performed by EPCU); 
determining an impedance network characteristic for at least one conductor connecting the electrical load with the power distribution node or determining an impedance network characteristic for the electrical load, based on the comparing ([0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR”, arc fault location is determined based on comparison); and 
scheduling a maintenance task based on the determined impedance network characteristic ([0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, step 140 is dependent on step 138 determining an arc fault location).
Liu does not explicitly teach generating a set of predetermined identifying patterns by a reflectometry module (Emphasis added by Examiner), rather teaching a plurality of reflectometry modules each performing SSTDR.
Furse teaches generating a set of predetermined identifying patterns by a reflectometry module ([0133]: “Method 1300 may include, at 1301, forming, by at least one processing device a plurality of S/SSTDR test signals, and at 1302, simultaneously transmitting the plurality of test signals through a plurality of input/output ports”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include a generating a set of predetermined identifying patterns by a reflectometry module, as taught by Furse.
Doing so would allow one to, as taught by Furse [0133], “test a circuit or system from with multiple ports simultaneously, e.g. send/receive the test signals simultaneously without undue interference between the transmitted and reflected signals”.
Liu does not explicitly teach determining an impedance network characteristic or scheduling a maintenance task based on the determined impedance network characteristic (Emphasis added by Examiner).
Dinesh teaches determining an impedance network characteristic (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include determining an impedance network characteristic (Emphasis added by Examiner), as taught by Dinesh.
Doing so would allow one to characterize and monitor the system in question as taught by Dinesh in Column 1, Lines 54-57: “…to extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely…” and Liu in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions, such as real time wire fault location, and cost and weight savings”.
Liu in view of Dinesh does not explicitly teach scheduling a maintenance task based on the determined impedance network characteristic (Emphasis added by Examiner).
However, Liu does teach storing information determined using SSTDR after it has been measured for maintenance purposes ([0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. a maintenance task). Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to include scheduling a maintenance task based on the determined impedance network characteristic (Emphasis added by Examiner).
 Doing so would allow one to use this information later for maintenance purposes as taught by Liu in paragraph [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose.”  

Regarding Claim 9, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 8, further comprising transmitting the determined impedance network characteristic to a maintenance system (Fig. 6: Step 140; [0042]: (“A step 136 may then capture the reflected signal and save it in the in-system memory. If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log (i.e. store) the arc fault location as a fault message for maintenance purpose.”; [0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions).  
Liu does not explicitly teach transmitting the determined impedance network characteristic to a maintenance system.
However, Liu teaches in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”. Liu additionally teaches storing a determined location of a fault and having this information as a part of a fault message for maintenance purpose[s]. Liu further teaches the EPCU (i.e. controller module having a communication interface) performing this function, and the further performing maintenance functions. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches storing a determined impedance network characteristic, and logging a fault message for maintenance purpose, by a system which performs maintenance functions, in order to achieve key maintenance functions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to explicitly include transmitting the determined impedance network characteristics to a maintenance system.
Doing so would allow one to complete maintenance on the identified fault, because the ultimate purpose of fault message in a controller module which can perform maintenance functions is to perform maintenance on the identified fault. One of ordinary skill in the art would recognize the purpose of such a fault message being stored by the controller module (which also completes maintenance functions), and would take ordinary action, which would include maintenance by a maintenance system.

Regarding Claim 10, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 9, further comprising determining, by the maintenance system ([0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions), at least one of a present or predicted conductor fault based on analysis of the transmitted determined impedance network characteristic ([0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log the arc fault location as a fault message for maintenance purpose”).  
Liu does not explicitly teach determining at least one of a present or predicted conductor fault based on analysis of the transmitted determined impedance network characteristic (Emphasis added by Examiner).
However, Liu teaches determining an arc fault (i.e. present conductor fault) based on the analysis between the initial and reflected signals, and an arc fault algorithm, which necessarily will include parameters relating to the system’s expected performance under application of a spread spectrum modulated signal. Liu additionally teaches determining the location of an arc fault using SSTDR. Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to include determining at least one of a present or predicted conductor fault based on analysis of the transmitted determined impedance network characteristics. 
Doing so would allow one to determine faults in the system as taught by Liu [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.  

Regarding Claim 11, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 10, wherein the scheduling of the maintenance task includes scheduling of the maintenance task by the maintenance system (Fig. 6: Step 140; [0042]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. a maintenance task; [0028]: “The EPCU 62 may perform the following functions: electrical power bus control (or reconfiguration), electrical load management, load commutation, system diagnostics and built-in test equipment (BITE) reporting, maintenance functions and data loading.”, EPCU performs maintenance functions).  

Regarding Claim 12, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 10, wherein the determining at least one of a present or predicted conductor fault includes determining a present or predicted conductor fault based on an identified trend in the determined impedance network characteristic ([0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log the arc fault location as a fault message for maintenance purpose”).  
Liu does not explicitly teach determining a present or predicted conductor fault based on an identified trend in the determined impedance network characteristic (Emphasis added by Examiner).
However, Liu teaches determining an arc fault (i.e. present conductor fault) based on the analysis between the initial and reflected signals, and an arc fault algorithm, which necessarily will include parameters relating to the system’s expected performance under application of a spread spectrum modulated signal. Liu additionally teaches determining the location of an arc fault using SSTDR. Dinesh teaches determining impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”) and deriving information from them (Column 4, Lines 56-61: “"Layer 0" generally refers to the phase of FDR-SELT whereby a signal is transmitted into the loop under test and the scattering parameters are captured. The term "Layer 1" generally refers to the post-processing phase whereby the data captured in Layer 0 is used to derive meaningful information relating to the DUT”, i.e. trends from impedance network characteristics are derived).
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to include determining a present or predicted conductor fault based on an identified trend in the determined impedance network characteristic (Emphasis added by Examiner). 
Doing so would allow one to determine faults in the system as taught by Liu [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.  

Regarding Claim 13, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 9, …during…operation of the electrical network (Liu, Paragraph [0042]: “…the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”).  
Liu does not explicitly teach wherein the transmitting includes transmitting the determined impedance network characteristic during non-routine operation of the electrical network (Emphasis added by Examiner).
Dinesh teaches the determined impedance network characteristic (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include the determined impedance network characteristic, as taught by Dinesh.
Doing so would allow one to characterize and monitor the system in question as taught by Dinesh in Column 1, Lines 54-57: “…to extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely…” and Liu in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions, such as real time wire fault location, and cost and weight savings”.
Liu in view of Dinesh does not explicitly teach wherein the transmitting includes transmitting the determined impedance network characteristic during non-routine operation of the electrical network (Emphasis added by Examiner).
However, Liu teaches in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”. Liu additionally teaches storing a determined location of a fault and having this information as a part of a fault message for maintenance purpose[s]. Liu further teaches the EPCU (i.e. controller module having a communication interface) performing this function, and the further performing maintenance functions. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches storing a determined impedance network characteristic, and logging a fault message for maintenance purpose, by a system which performs maintenance functions, in order to achieve key maintenance functions, during operation of the power distribution system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu in view of Dinesh to allow for transmitting the determined impedance network characteristic during non-routine operation of the electrical network (Emphasis added by Examiner).
Doing so would allow one to complete maintenance on the identified fault, because the ultimate purpose of fault message in a controller module which can perform maintenance functions is to perform maintenance on the identified fault. One of ordinary skill in the art would recognize the purpose of such a fault message being stored by the controller module (which also completes maintenance functions), and would take ordinary action, which would include maintenance by a maintenance system, which typically occurs during “non-routine operation”, i.e. “during a specific maintenance task, not when the aircraft or power distribution system is operating during normal power-supplying operations” per the specification of the instant application.

Regarding Claim 14, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 8, further comprising performing the scheduled maintenance task ([0064]: “A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. a maintenance task).  

Regarding Claim 15, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 8 wherein the reflectometry module is a spread spectrum time domain reflectometry module ([0010]: “a power distribution system comprises an electric power control unit communicating with a main data bus; at least two power line communication (PLC) tap points, each of the at least two PLC tap points communicating with the electric power control unit; and signal processing circuitry for sending a spread spectrum time domain reflectometry (SSTDR) signal”; [0042]: “and determine the location of the arc fault based on the arc fault location methodology using SSTDR”, EPCU performs this function).  

Regarding Claim 16, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 8 wherein the determined impedance network characteristic includes at least a scattering parameter associated with the conductor (Paragraph [0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code, down the line, which reflects back at impedance discontinuities such as open or short circuits. The difference (time delay or phase shift) between the incident and reflected signal is used to locate the fault on the wire”).  
Liu does not explicitly teach wherein the determined impedance network characteristic includes at least a scattering parameter (Emphasis added by Examiner).
However, Liu teaches the well-known method of SSTDR, which locates faults in wires based on differences between the incident and reflected signals. This well-known method applies an algorithm to the incident and reflected signals in order to interpret the differences. Additionally, scattering parameters describe the electrical behavior of linear electrical networks when undergoing various steady state stimuli by electrical signals, and can be obtained using reflectometry. 
Dinesh teaches the determined impedance network characteristic includes at least a scattering parameter (Column 5, Lines 32-33: “The analyzer 222 monitors the reflected signal to derive s-parameters associated with the network”).
It would have been obvious to one of ordinary skill in the art to modify Liu to include wherein the determined impedance network characteristic includes at least a scattering parameter (Emphasis added by Examiner), as taught by Dinesh. 
Doing so would allow one to, as taught by Dinesh in Column 1, Lines 54-57, “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely” and determine faults in the system as taught by Liu [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.  

Regarding Claim 17, Liu in view of Furse and Dinesh, as modified, teaches the method of claim 8, further comprising determining a location related to the determined impedance network characteristic, and wherein the scheduled maintenance task is further based on the location ([0042]: “If an arc fault is detected by the embedded arc fault detection algorithm at this moment, a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR. A step 140 may then log the arc fault location as a fault message for maintenance purpose”, i.e. determined location, scheduled maintenance task is logging as a fault message for maintenance purpose, is necessarily based on the location).  
Liu does not explicitly teach determining a location related to the determined impedance network characteristic (Emphasis added by Examiner).
However, Liu teaches determining an arc fault based on the analysis between the initial and reflected signals, and an arc fault algorithm, which necessarily will include parameters relating to the system’s expected performance under application of a spread spectrum modulated signal and then determining a location based on parameters determined by SSTDR and scheduling a maintenance task based on that location. Dinesh teaches determining impedance network characteristics. Liu in view of Dinesh teaches determining a location based on SSDTR measurements, determining impedance network characteristics, and scheduling a maintenance task based on the determined location.
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liu in view of Dinesh to determining a location related to the determined impedance network characteristic (Emphasis added by Examiner).
Doing so would allow one to “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely”, as taught by Dinesh in Column 1, Lines 54-57, and determine faults in the system as taught by Liu [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”, such that maintenance can be completed in the determined location of the identified fault..  

Regarding Claim 18, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu teaches a power distribution system (Abstract: “A power line communication-based aircraft power distribution system”), comprising: 
a power source supplying a voltage signal (Paragraph [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”, See Figs. 1 and 2); 
a set of electrical loads (Figs. 1 and 2, elements 28, 50; [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”); and 
a modular power tile (Abstract: “A power line communication-based aircraft power distribution system”; Figs. 1 and 2, items 10, 60) receiving the voltage signal at a power input ([0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”) and connected with the set of electrical loads at a set of power outputs and by way of a corresponding set of conductors ([0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50); [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has a feeder wire, i.e. conductor, connected to the load), the modular power tile further comprising: 
a set of power switching devices ([0034]: “The RPC 100 may be an electromagnetic relay/contactor or a solid state power controller”; Figs. 1 and 2: showing a set of RPCs) disposed on the modular power tile (See Figs. 1, 2, 4, and 5; Examiner notes that as discussed above, tile is not given specific patentable weight, and modularity is shown in the aforementioned figures) and respectively associated with the set of conductors and the set of electrical loads ([0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has a feeder wire, i.e. conductor, connected to the load; Figs. 1 and 2: showing a series of loads connected to the sets of RPCs), and operable to selectively connect the power source with the set of electrical loads ([0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate); and 
a spread spectrum time domain reflectometry (SSTDR) module (Abstract: “a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions”, hardware platform to use SSTDR, i.e. reflectometry module; [0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118), i.e. EPCU has reflectometry capabilities) configured to create a respective specific predetermined identifying pattern for each respective power switching device of the set of power switching devices (See Figs. 1-2, showing plurality of power switching devices (RPCs); See Fig. 5, showing RPC with SSTDR Signal Processing Circuit 120; [0041]: “Since the data transmitted on the PLC network 80 is already a spread spectrum signal and each PLC node, whether it is a PLC substation 74, or an RPC 100, is equipped with a DSP (e.g., DSP 90) and the capability of sending and receiving the spread spectrum modulated signals through the PLC interface circuitry, only an additional SSTDR signal processing circuitry 120 needs to be included into the existing PLC based RPC 100 to implement the real time wiring fault location function, as shown in FIG. 5”; i.e. each respective power switching device (RPC) has the capability of creating the identifying pattern, to be applied via the feeder wire (i.e. conductor) 118 to the load(s) 116; Examiner notes that as discussed above, the identifying patterns of Liu are respective, specific, and predetermined), and to inject the respective specific predetermined identifying pattern ([0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118)) onto the voltage signal received at the power input ([0042]: “through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118); Figs 2 and 3: tap points inject signals (i.e. pattern) at AC and DC buses (i.e. voltage input); [0024]: “At least one power source, such as a first generator 12 and a second generator 14 may be connected through generator contactors 16, 18, respectively…AC bus bar 22 may be connected to external AC power (not shown) through an external contactor 26”, (i.e. power source)), to selectively operate a respective one of the power switching devices ([0021]: “the present invention particularly suits the use of stand-alone (remote power controllers) RPCs”, i.e. power switching devices; [0024]: “Each AC bus bar 20, 22 may supply power (i.e. power output) to a plurality of AC loads 28 through a series of switches, such as AC RPCs 30, 32”; [0025]: “Each DC bus bar 42, 44 may supply power to a plurality of DC loads 50 through a series of DC RPCs 52, 54”; Fig. 1, 2: showing RPCs (i.e. switching devices) 30, 32, 52, 54 connecting the power input to the loads 28, 50; [0034]: “The power switching device 106 may connect the power input 102 to an aircraft load 116 via a feeder wire 118”, each RPC has the power switching device 106, which ‘may’ connect…, i.e. selectively; Figs. 1 and 2: RPCs 30, 32, 52, 54 connect to electrical loads; [0035]: “The DSP based power controller 108 inside the RPC 100 may be used to perform the following functions: receiving command and status report through PLC network; channel load on/off control; feeder wire protection from over current and arc fault; load configuration control, periodic built-in-test (BIT), and other housekeeping tasks; operating software and configuration data loadings, software testing and debugging; and real time feeder wire integrity monitoring using SSTDR via the same PLC interface”, RPC is able to selectively/controllably operate) such that at least one of the set of electrical loads receives the voltage signal having the respective specific identifying pattern ([0042]: “A step 134 may then send a new spread spectrum modulated signal (or data) either from an electric power control unit (e.g., EPCU 62) to the power distribution system (e.g., power distribution system 10) through at least two power line communication (PLC) tap points (e.g., PLC tap points 66, 68, 70, 72), or from a RPC unit (e.g., RPC 100) to its feeder wire (e.g., Feeder wire 118)”; Fig. 4: load receives voltage with signal (i.e. pattern) via the feeder wire) that is specific to its respective power switching device (See Fig. 5, showing RPC with SSTDR Signal Processing Circuit 120; [0041]: “Since the data transmitted on the PLC network 80 is already a spread spectrum signal and each PLC node, whether it is a PLC substation 74, or an RPC 100, is equipped with a DSP (e.g., DSP 90) and the capability of sending and receiving the spread spectrum modulated signals through the PLC interface circuitry, only an additional SSTDR signal processing circuitry 120 needs to be included into the existing PLC based RPC 100 to implement the real time wiring fault location function, as shown in FIG. 5”; i.e. each respective power switching device (RPC) has the capability of creating the identifying pattern, to be applied via the feeder wire (i.e. conductor) 118 to the load(s) 116), to receive a reflected incident signal of the voltage signal with the identifying pattern ([0042]: “A step 136 may then capture the reflected signal and save it in the in-system memory”), to compare the voltage signal having the respective specific identifying pattern with the reflected incident signal ([0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132”), and to determine impedance network characteristics for at least one of the respective conductors or the at least one of the set of electrical loads based on the comparison ([0042]: “a step 138 may retrieve the captured reflected signal in step 136, and compare it with the reference record saved in step 132 and determine the location of the arc fault based on the arc fault location methodology using SSTDR”); 
wherein the SSTDR module operates to determine impedance network characteristics during routine power supplying operations to the at least one of the set of electrical loads ([0042]: “the steps 132, 134, 136, 138 and 140 may be carried out in real time, during operation of the power distribution system”).
Liu does not explicitly teach a spread spectrum time domain reflectometry (SSTDR) module configured to create a respective specific predetermined identifying pattern for each respective power switching device of the set of power switching devices (Emphasis added by Examiner), rather teaching a plurality of reflectometry modules each performing SSTDR.
Furse teaches a spread spectrum time domain reflectometry (SSTDR) module configured to create a…predetermined identifying pattern for each respective…device of the set of…devices ([0133]: “Method 1300 may include, at 1301, forming, by at least one processing device a plurality of S/SSTDR test signals, and at 1302, simultaneously transmitting the plurality of test signals through a plurality of input/output ports”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include a spread spectrum time domain reflectometry (SSTDR) module configured to create a…predetermined identifying pattern for each respective…device of the set of…devices, as taught by Furse.
Doing so would allow one to, as taught by Furse [0133], “test a circuit or system from with multiple ports simultaneously, e.g. send/receive the test signals simultaneously without undue interference between the transmitted and reflected signals”.
Liu does not explicitly teach to determine impedance network characteristics (Emphasis added by Examiner).
Dinesh teaches to determine impedance network characteristics (Column 4, Lines 29-31: “Based on the echo response, the input impedance of the loop as a function of frequency can be determined from which loop characteristics can be estimated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to include to determine impedance network characteristics, as taught by Dinesh. 
Doing so would allow one to characterize and monitor the system in question as taught by Dinesh in Column 1, Lines 54-57: “…to extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely…” and Liu in the Abstract: “the present invention includes a hardware platform that may allow both the PLC and the SSTDR to be utilized in aircraft power distribution systems to achieve key maintenance functions, such as real time wire fault location, and cost and weight savings”.  

Regarding Claim 19, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Dinesh teaches the power distribution system of claim 18, wherein the determined impedance network characteristics include at least a set of scattering parameters associated with the at least one of the respective conductors ([0040]: “SSTDR is a known method that may send a high frequency signal, such as a sine-wave-modulated pseudorandom number (PN) code, down the line, which reflects back at impedance discontinuities such as open or short circuits. The difference (time delay or phase shift) between the incident and reflected signal is used to locate the fault on the wire”).  
Liu does not explicitly teach the determined impedance network characteristic includ[ing] at least a set of scattering parameters (Emphasis added by Examiner).
However, Liu teaches the well-known method of SSTDR, which locates faults in wires based on differences between the incident and reflected signals. This well-known method applies an algorithm to the incident and reflected signals in order to interpret the differences. Additionally, scattering parameters describe the electrical behavior of linear electrical networks when undergoing various steady state stimuli by electrical signals, and can be obtained using reflectometry. 
Dinesh teaches the determined impedance network characteristic includ[ing] at least a set of scattering parameters (Column 5, Lines 32-33: “The analyzer 222 monitors the reflected signal to derive s-parameters associated with the network”).
Thus, it would have been obvious to one of ordinary skill in the art to modify Liu to include the determined impedance network characteristic includ[ing] at least a set of scattering parameters, as taught by Dinesh.
Doing so would allow one to, as taught by Dinesh in Column 1, Lines 54-57, “extract information about the transmission environment (e.g., the loop) in a DSL system by performing reflective measurements remotely” and determine faults in the system as taught by Liu [0042]: “determine the location of the arc fault based on the arc fault location methodology using SSTDR” and provide “real time wiring integrity monitoring”.  

Regarding Claim 20, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Liu in view of Furse and Dinesh teaches the power distribution system of claim 18 wherein the injecting of the predetermined identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads ([0023]: “unlike conventional power distribution systems, which may detect and locate damage in feeder conductor wire sections only before the power is applied to the load, the power distribution system of the present invention may permit real time wire fault location”, i.e. operating while power is applied to the loads).
Liu does not explicitly teach wherein the injecting of the predetermined identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads (Emphasis added by Examiner). 
However, Liu teaches real time wire fault location and the injecting of the spread spectrum modulated signal (i.e. identifying pattern) occurring during normal power distribution system operation, i.e. while power is applied to the loads. Liu additionally teaches the RPCs having the ability to work individually or in combination ([0036]: “This architecture may also particularly suit the use of stand-alone RPCs (e.g., RPC 100) with PLC interface, which may allow a rack type solution for housing the stand-alone RPC units for cost reduction and better thermal arrangement; independent channel control from other channels; RPC allocation flexibility based on location convenience (individually, or in groups), for wire savings; and elimination of control and signal wires”), demonstrating the ability to work in parallel or individually.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the injecting of the predetermined identifying pattern does not inhibit an energizing of the at least one of the set of electrical loads.
Doing so would allow one to allow the system to maintain normal operation while applying fault location, as taught by Liu ([0042]: “the steps 132, 134 (i.e. injecting and connecting), 136 (i.e. receiving), 138 (i.e. determining) and 140 may be carried out in real time, during operation of the power distribution system”; Claim 17: “The power distribution system according to claim 14, wherein the signal and the SSTDR signal are sent over the power distribution system during operation thereof”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863